DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This is in response to application no. 17/243,366  filed on April 28, 2021. The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,025,953. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims 1-14 are similar to claims 1-22 of the cited patent except that “2Nx2N being available as the partition mode” as recited in claims 1, 6 and 11-14. However, partitioning a video blocks into 2Nx2N partition is well-known in the art (Examiner takes official notice). Therefore, the claim limitation “2Nx2N being available as the partition mode” as recited in claims would not make the claims 1, 6 and 11-14 be discerned. 
The table 1 below shows the comparison between the instant claims and the claims of the cited patent. 
TABLE 1
Instant claims
Patent No. 11,025,953 claims
1. A method of decoding image data from a bit stream, the method comprising: determining a partition mode used for dividing a coding unit into a plurality of 
2. The method according to claim 1, wherein the remaining intra-prediction mode is an intra-prediction mode other than the plurality of specific intra-prediction modes.
3. The method according to claim 1, wherein the most probable mode index designates one of the plurality of specific intra-prediction modes.
4. The method according to claim 1, wherein the first information is a flag.
5. The method according to claim 1, wherein the plurality of specific intra-prediction modes are most probable modes for the prediction unit.
6. A method of encoding image data into a bitstream comprising: determining a partition mode used for dividing a coding unit into a plurality of prediction units, the partition mode being determinable using a prediction mode value indicating a prediction mode used for the coding unit, N×N and 2N×2N being available as the partition mode, wherein, in a case where the partition mode for the coding unit is N×N, the method further comprises: determining intra-prediction modes for the plurality of prediction units of a coding unit using intra-prediction, each of the intra-prediction modes being determined for a different one of the plurality of prediction units; encoding data corresponding to the plurality of prediction units, by using the determined intra-prediction modes, into the bitstream; arithmetically encoding a plurality of pieces of first information into a first data block in the bitstream, the first data block not including bypass encoded data, each of the pieces of first information being for a different one of the plurality of prediction units of the coding unit, the plurality of prediction units being associated with the coding unit, each of the plurality of pieces of first information indicating whether any of a 
7. The method according to claim 6, wherein the remaining intra-prediction mode is an intra-prediction mode other than the plurality of specific intra-prediction modes.
8. The method according to claim 6, wherein the most probable mode index designates one of the plurality of specific intra-prediction modes.
9. The method according to claim 6, wherein the first information is a flag.
10. The method according to claim 6, wherein the plurality of specific intra-prediction modes are most probable modes for the prediction unit.
11. An image decoding apparatus for decoding image data from a bitstream, the apparatus comprising one or more processors executing instructions that, when executed by the one or more processors, cause the apparatus to function as: a determining unit configured to determine a partition mode used for dividing a coding unit into a plurality of prediction units, the partition mode being determinable using a prediction mode value indicating a prediction mode used for the 



12. An image encoding apparatus encoding image data into a bitstream, the apparatus comprising one or more processors executing instructions that, when executed by the one or more processors, cause the apparatus to function as: a determining unit configured to determine a partition mode used for dividing a coding unit into a plurality of prediction units, the partition mode being determinable using a prediction mode value indicating a prediction mode used for the coding unit, N×N and 2N×2N being available as the partition mode, wherein, in a case where the partition mode for the coding unit is N×N, the instructions further cause the apparatus to function as: a determining unit configured to determine intra-prediction modes for the plurality of prediction units of a coding unit using intra-prediction, each of the intra-prediction modes being determined for a different one of the plurality of prediction units; and an encoding unit configured to encode data corresponding to the plurality of prediction units, by using the determined intra-prediction modes, into the bitstream, wherein the encoding unit is configured to arithmetically encode a plurality of pieces of first information into a first data block in the bitstream, the first data block not including bypass encoded data, each of the pieces of first information being for a different one of the plurality of prediction units of the coding unit, the plurality of prediction units being associated with the coding unit, each of the plurality of pieces of first information indicating whether any of a plurality of specific intra-prediction modes for the associated prediction unit is to be used, 










13. A non-transitory computer-readable storage medium storing a program that causes a computer to execute a method of decoding image data from a bitstream, the method comprising: determining a partition mode used for dividing a coding unit into a plurality of prediction units, the partition mode being determinable using a prediction mode value indicating a prediction mode used for the coding unit, N×N and 2N×2N being available 
14. A non-transitory computer-readable storage medium storing a program that causes a computer to execute a method of encoding image data into a bitstream comprising: 



3. The method according to claim 1, wherein the most probable mode index designates one of the plurality of specific intra-prediction modes.
4. The method according to claim 1, wherein the first information is a flag.
5. The method according to claim 1, wherein the plurality of specific intra-prediction modes are most probable modes for the prediction unit.
6. A method of encoding image data into a bitstream comprising: determining a partition mode used for dividing a coding unit into a plurality of prediction units, the partition mode being determinable using a prediction mode value indicating a prediction mode used for the coding unit, wherein, in a case where the partition mode for the coding unit is N×N, the method further comprises: determining intra-prediction modes for the plurality of prediction units of a coding unit using intra-prediction, each of the intra-prediction modes being determined for a different one of the plurality of prediction units; encoding data corresponding to the plurality of prediction units, by using the determined intra-prediction modes, into the bitstream; arithmetically encoding a plurality of pieces of first information into a first data block in the bitstream, the first data block not including bypass encoded data, each of the pieces of first information being for a different one of the plurality of prediction units of the coding unit, the plurality of prediction units being associated with the coding unit, each of the plurality of pieces of first information indicating whether any of a plurality of specific intra-prediction modes for the 
7. The method according to claim 6, wherein the remaining intra-prediction mode is an intra-prediction mode other than the plurality of specific intra-prediction modes.
8. The method according to claim 6, wherein the most probable mode index designates one of the plurality of specific intra-prediction modes.
9. The method according to claim 6, wherein the first information is a flag.
10. The method according to claim 6, wherein the plurality of specific intra-prediction modes are most probable modes for the prediction unit.
11. An image decoding apparatus for decoding image data from a bitstream, the apparatus comprising one or more processors executing instructions that, when executed by the one or more processors, cause the apparatus to function as: a determining unit configured to determine a partition mode used for dividing a coding unit into a plurality of prediction units, the partition mode being determinable using a prediction mode value indicating a prediction mode used for the coding unit, wherein, in a case where the 

13. The image decoding apparatus according to claim 11, wherein the plurality of specific intra-prediction modes are most probable modes for the prediction unit.
14. An image encoding apparatus encoding image data into a bitstream, the apparatus comprising one or more processors executing instructions that, when executed by the one or more processors, cause the apparatus to function as: a determining unit configured to determine a partition mode used for dividing a coding unit into a plurality of prediction units, the partition mode being determinable using a prediction mode value indicating a prediction mode used for the coding unit, wherein, in a case where the partition mode for the coding unit is N×N, the instructions further cause the apparatus to function as: a determining unit configured to determine intra-prediction modes for the plurality of prediction units of a coding unit using intra-prediction, each of the intra-prediction modes being determined for a different one of the plurality of prediction units; and an encoding unit configured to encode data corresponding to the plurality of prediction units, by using the determined intra-prediction modes, into the bitstream, wherein the encoding unit is configured to arithmetically encode a plurality of pieces of first information into a first data block in the bitstream, the first data block not including bypass encoded data, each of the pieces of first information being for a different one of the plurality of prediction units of the coding unit, the plurality of prediction units being associated with the coding unit, each of the plurality of pieces of first information indicating whether any of a plurality of specific intra-prediction modes for the associated prediction unit is to be used, wherein the encoding unit is configured to 
15. The image encoding apparatus according to claim 14, wherein the remaining intra-prediction mode is an intra-prediction mode other than the plurality of specific intra-prediction modes.
16. The image encoding apparatus according to claim 14, wherein the most probable mode index designates one of the plurality of specific intra-prediction modes.
17. The image decoding apparatus according to claim 14, wherein the first information is a flag.
18. The image encoding apparatus according to claim 14, wherein the plurality of specific intra-prediction modes are most probable modes for the prediction unit.
19. A non-transitory computer-readable storage medium storing a program that causes a computer to execute a method of decoding image data from a bitstream, the method comprising: determining a partition mode used for dividing a coding unit into a plurality of prediction units, the partition mode being determinable using a prediction mode value indicating a prediction mode used for the coding unit, wherein, in a case where the partition mode for the coding unit is N×N, the method further comprises: decoding a 

20. A non-transitory computer-readable storage medium storing a program that causes a computer to execute a method of encoding image data into a bitstream comprising: determining a partition mode used for 

21. The image decoding apparatus according to claim 20, wherein the remaining intra-
22. The image decoding apparatus according to claim 20, wherein the most probable mode index designates one of the plurality of specific intra-prediction modes.



Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/243,380  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims 1-14 are similar to claims 1-14 of the cited copending application except that “2Nx2N being available as the partition mode” as recited in claims 1, 6 and 11-14. However, partitioning a video blocks into 2Nx2N partition is well-known in the art (Examiner takes an official notice). Therefore, the claim limitation “2Nx2N being available as the partition mode” as recited in claims would not make the claims 1, 6 and 11-14 be discerned. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The table 2 below shows the comparison between the instant claims and the claims of the copending application no. 17/243,380.

TABLE 2
Instant claims
Appl. No. 17/243,380 claims
1. A method of decoding image data from a bit stream, the method comprising: determining a partition mode used for 
2. The method according to claim 1, wherein the remaining intra-prediction mode is an intra-prediction mode other than the plurality of specific intra-prediction modes.
3. The method according to claim 1, wherein the most probable mode index designates one of the plurality of specific intra-prediction modes.
4. The method according to claim 1, wherein the first information is a flag.
5. The method according to claim 1, wherein the plurality of specific intra-prediction modes are most probable modes for the prediction unit.

6. A method of encoding image data into a bitstream comprising: determining a partition mode used for dividing a coding unit into a plurality of prediction units, the partition mode being determinable using a prediction mode value indicating a prediction mode used for the coding unit, N×N and 2N×2N being available as the partition mode, wherein, in a case where the partition mode for the coding unit is N×N, the method further comprises: determining intra-prediction modes for the plurality of prediction units of a coding unit using intra-prediction, each of the intra-prediction modes being determined for a different one of the plurality of prediction units; encoding data corresponding to the plurality of prediction units, by using the determined intra-prediction modes, into the bitstream; arithmetically encoding a plurality of pieces of first information into a first data block in the bitstream, the first data block not including bypass encoded data, each of the pieces of first information being for a 
7. The method according to claim 6, wherein the remaining intra-prediction mode is an intra-prediction mode other than the plurality of specific intra-prediction modes.
8. The method according to claim 6, wherein the most probable mode index designates one of the plurality of specific intra-prediction modes.
9. The method according to claim 6, wherein the first information is a flag.
10. The method according to claim 6, wherein the plurality of specific intra-prediction modes are most probable modes for the prediction unit.

11. An image decoding apparatus for decoding image data from a bitstream, the apparatus comprising one or more processors executing instructions that, when executed by 

12. An image encoding apparatus encoding image data into a bitstream, the apparatus comprising one or more processors executing instructions that, when executed by the one or more processors, cause the apparatus to function as: a determining unit configured to determine a partition mode used for dividing a coding unit into a plurality of prediction units, the partition mode being determinable using a prediction mode value indicating a prediction mode used for the coding unit, N×N and 2N×2N being available as the partition mode, wherein, in a case where the partition mode for the coding unit is N×N, the instructions further cause the apparatus to function as: a determining unit configured to determine intra-prediction modes for the plurality of prediction units of a coding unit using intra-prediction, each of the intra-prediction modes being determined for a different one of the plurality of prediction units; and an encoding unit configured to encode data corresponding to the plurality of prediction units, by using the determined intra-prediction modes, into the bitstream, wherein the encoding unit is configured to arithmetically encode a plurality of pieces of first information into a first data block in the bitstream, the first data block not including bypass encoded data, each of the pieces of first information being for a different one of the plurality of prediction units of the coding unit, the plurality of prediction units being associated with the coding unit, each of the plurality of pieces of first information indicating whether any of a plurality of specific intra-prediction modes for 

13. A non-transitory computer-readable storage medium storing a program that causes a computer to execute a method of decoding image data from a bitstream, the method comprising: determining a partition mode used for dividing a coding unit into a plurality of prediction units, the partition mode being determinable using a prediction mode value indicating a prediction mode used for the coding unit, N×N and 2N×2N being available as the partition mode, wherein, in a case where the partition mode for the coding unit is N×N, the method further comprises: decoding a plurality of pieces of first information which are arithmetically encoded in a first data block in the bitstream, the first data block not including bypass encoded data, each of the pieces of first information being for a different one of the plurality of prediction units of a coding unit using intra-prediction, the plurality of prediction units being associated with the coding unit, each of the plurality of pieces of first information indicating whether any of a plurality of specific intra-prediction modes for the associated prediction unit is to be used; decoding a plurality of pieces of second information which are consecutively bypass 

14. A non-transitory computer-readable storage medium storing a program that causes a computer to execute a method of encoding image data into a bitstream comprising: determining a partition mode used for dividing a coding unit into a plurality of prediction units, the partition mode being determinable using a prediction mode value indicating a prediction mode used for the coding unit, N×N and 2N×2N being available as the partition mode, wherein, in a case where the partition mode for the coding unit is N×N, the method further comprises: determining intra-prediction modes for the plurality of prediction units of a coding unit using intra-prediction, each of the intra-prediction modes being determined for a different one of the plurality of prediction units; encoding data corresponding to the plurality of prediction units, by using the 

1. A method of decoding image data from a bit stream, the method comprising: determining a division state of dividing a unit 
2. The method according to claim 1, wherein the remaining intra-prediction mode is an intra-prediction mode other than the plurality of specific intra-prediction modes.
3. The method according to claim 1, wherein the most probable mode index designates one of the plurality of specific intra-prediction modes.
4. The method according to claim 1, wherein the first information is a flag.
5. The method according to claim 1, wherein the plurality of specific intra-prediction modes are most probable modes for the prediction unit.
6. A method of encoding image data into a bitstream comprising: determining a division state of dividing a unit having a predetermined size into coding units and a partition mode used for dividing a coding unit into a plurality of prediction units, the division state being indicated by a split-flag, the partition mode being determinable using a prediction mode value indicating a prediction mode used for the coding unit, wherein, in a case where the partition mode for the coding unit is N×N, the method further comprises: determining intra-prediction modes for the plurality of prediction units of a coding unit using intra-prediction, each of the intra-prediction modes being determined for a different one of the plurality of prediction units; encoding data corresponding to the plurality of prediction units, by using the determined intra-prediction modes, into the bitstream; arithmetically encoding a plurality of pieces of first information into a first data block in the bitstream, the first data block not including bypass encoded data, each of the pieces of first information being for a 
7. The method according to claim 6, wherein the remaining intra-prediction mode is an intra-prediction mode other than the plurality of specific intra-prediction modes.
8. The method according to claim 6, wherein the most probable mode index designates one of the plurality of specific intra-prediction modes.
9. The method according to claim 6, wherein the first information is a flag.
10. The method according to claim 6, wherein the plurality of specific intra-prediction modes are most probable modes for the prediction unit.
11. An image decoding apparatus for decoding image data from a bitstream, the apparatus comprising one or more processors executing instructions that, when executed by the one or more processors, cause the apparatus to function as: a determining unit 

12. An image encoding apparatus encoding image data into a bitstream, the apparatus comprising one or more processors executing instructions that, when executed by the one or more processors, cause the apparatus to function as: a determining unit configured to determine a division state of dividing a unit having a predetermined size into coding units and a partition mode used for dividing a coding unit into a plurality of prediction units, the division state being indicated by a split-flag, the partition mode being determinable using a prediction mode value indicating a prediction mode used for the coding unit, wherein, in a case where the partition mode for the coding unit is N×N, the instructions further cause the apparatus to function as: a determining unit configured to determine intra-prediction modes for the plurality of prediction units of a coding unit using intra-prediction, each of the intra-prediction modes being determined for a different one of the plurality of prediction units; and an encoding unit configured to encode data corresponding to the plurality of prediction units, by using the determined intra-prediction modes, into the bitstream, wherein the encoding unit is configured to arithmetically encode a plurality of pieces of first information into a first data block in the bitstream, the first data block not including bypass encoded data, each of the pieces of first information being for a different one of the plurality of prediction units of the coding unit, the plurality of prediction units being associated with the coding unit, each of the plurality of pieces of 
13. A non-transitory computer-readable storage medium storing a program that causes a computer to execute a method of decoding image data from a bitstream, the method comprising: determining a division state of dividing a unit having a predetermined size into coding units and a partition mode used for dividing a coding unit into a plurality of prediction units, the division state being indicated by a split-flag, the partition mode being determinable using a prediction mode value indicating a prediction mode used for the coding unit, wherein, in a case where the partition mode for the coding unit is N×N, the method further comprises: decoding a plurality of pieces of first information which are arithmetically encoded in a first data block in the bitstream, the first data block not including bypass encoded data, each of the pieces of first information being for a different one of the plurality of prediction units of a coding unit using intra-prediction, the plurality of prediction units being associated with the coding unit, each of the plurality of pieces of first information indicating whether any of a plurality of specific intra-prediction modes for the associated prediction unit is to be used; 
14. A non-transitory computer-readable storage medium storing a program that causes a computer to execute a method of encoding image data into a bitstream comprising: determining a division state of dividing a unit having a predetermined size into coding units and a partition mode used for dividing a coding unit into a plurality of prediction units, the division state being indicated by a split-flag, the partition mode being determinable using a prediction mode value indicating a prediction mode used for the coding unit, wherein, in a case where the partition mode for the coding unit is N×N, the method further comprises: determining intra-prediction modes for the plurality of prediction units of a coding unit using intra-prediction, each of the intra-prediction modes being determined for a different one of the plurality of prediction units; encoding data corresponding to the 



Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/243,385 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims 1-14 are similar to claims 1-14 of the cited copending application except that “2Nx2N being available as the partition mode” as recited in claims 1, 6 and 11-14. However, partitioning a video blocks into 2Nx2N partition is well-known in the art . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The table 3 below shows the comparison between the instant claims and the claims of the copending application no. 17/243,385.

TABLE 3
Instant claims
Appl. No. 17/243,385 claims
1. A method of decoding image data from a bit stream, the method comprising: determining a partition mode used for dividing a coding unit into a plurality of prediction units, the partition mode being determinable using a prediction mode value indicating a prediction mode used for the coding unit, N×N and 2N×2N being available as the partition mode, wherein, in a case where the partition mode for the coding unit is N×N, the method further comprises: decoding a plurality of pieces of first information which are arithmetically encoded in a first data block in the bitstream, the first data block not including bypass encoded data, each of the pieces of first information being for a different one of the plurality of prediction units of a coding unit using intra-prediction, the plurality of prediction units being associated with the coding unit, each of the plurality of pieces of first information indicating whether any of a plurality of specific intra-prediction modes for the associated prediction unit is to be used; decoding a plurality of pieces of second information which are consecutively bypass encoded in a second data block located after the first data block in the bitstream, after 
2. The method according to claim 1, wherein the remaining intra-prediction mode is an intra-prediction mode other than the plurality of specific intra-prediction modes.
3. The method according to claim 1, wherein the most probable mode index designates one of the plurality of specific intra-prediction modes.
4. The method according to claim 1, wherein the first information is a flag.
5. The method according to claim 1, wherein the plurality of specific intra-prediction modes are most probable modes for the prediction unit.
6. A method of encoding image data into a bitstream comprising: determining a partition mode used for dividing a coding unit into a plurality of prediction units, the partition mode being determinable using a prediction mode value indicating a prediction mode used 
7. The method according to claim 6, wherein the remaining intra-prediction mode is an intra-prediction mode other than the plurality of specific intra-prediction modes.
8. The method according to claim 6, wherein the most probable mode index designates one 
9. The method according to claim 6, wherein the first information is a flag.
10. The method according to claim 6, wherein the plurality of specific intra-prediction modes are most probable modes for the prediction unit.

11. An image decoding apparatus for decoding image data from a bitstream, the apparatus comprising one or more processors executing instructions that, when executed by the one or more processors, cause the apparatus to function as: a determining unit configured to determine a partition mode used for dividing a coding unit into a plurality of prediction units, the partition mode being determinable using a prediction mode value indicating a prediction mode used for the coding unit, N×N and 2N×2N being available as the partition mode, wherein, in a case where the partition mode for the coding unit is N×N, the instructions further cause the apparatus to function as: a decoding unit configured to decode a plurality of pieces of first information which are arithmetically encoded in a first data block in the bitstream, the first data block not including bypass encoded data, each of the pieces of first information being for a different one of the plurality of prediction units of a coding unit using intra-prediction, the plurality of prediction units being associated with the coding unit, each of the plurality of pieces of first information indicating whether any of a plurality of specific intra-prediction modes for the associated prediction unit is to be used, wherein the decoding unit is configured to decode a plurality of pieces of second information which are consecutively bypass encoded in a second data block located after 
12. An image encoding apparatus encoding image data into a bitstream, the apparatus comprising one or more processors executing instructions that, when executed by the one or more processors, cause the apparatus to function as: a determining unit configured to determine a partition mode used for dividing a coding unit into a plurality of prediction units, the partition mode being determinable using a prediction mode value indicating a prediction mode used for the coding unit, N×N and 2N×2N being available as the partition mode, wherein, in a case where the partition mode for the coding unit is N×N, the instructions further cause the apparatus to function as: a determining unit configured to determine intra-prediction modes for the plurality of prediction units of a coding unit using intra-prediction, each of the intra-prediction modes being determined for a different one of the plurality of prediction units; and an encoding 

13. A non-transitory computer-readable storage medium storing a program that causes a computer to execute a method of decoding image data from a bitstream, the method comprising: determining a partition mode used for dividing a coding unit into a plurality of prediction units, the partition mode being determinable using a prediction mode value indicating a prediction mode used for the coding unit, N×N and 2N×2N being available as the partition mode, wherein, in a case where the partition mode for the coding unit is N×N, the method further comprises: 
14. A non-transitory computer-readable storage medium storing a program that causes a computer to execute a method of encoding image data into a bitstream comprising: determining a partition mode used for dividing a coding unit into a plurality of prediction units, the partition mode being 

1. A method of decoding image data from a bit stream, the method comprising: determining a division state of dividing a unit having a predetermined size into coding units and a partition mode used for dividing a coding unit into a plurality of prediction units, the partition mode being determinable using a prediction mode value indicating a prediction mode used for the coding unit, wherein, in a case where the partition mode for the coding unit is N×N, the method further comprises: decoding a plurality of pieces of first information which are arithmetically encoded in a first data block in the bitstream, the first data block not including bypass encoded data, each of the pieces of first information being for a different one of the plurality of prediction units of a coding unit using intra-prediction, the plurality of prediction units being associated with the coding unit, each of the plurality of pieces of first information indicating whether any of a plurality of specific intra-prediction modes for the associated prediction unit is to be used; decoding a plurality of pieces of second information which are consecutively bypass encoded in a second data block located after the first data block in the bitstream, after 
2. The method according to claim 1, wherein the remaining intra-prediction mode is an intra-prediction mode other than the plurality of specific intra-prediction modes.
3. The method according to claim 1, wherein the most probable mode index designates one of the plurality of specific intra-prediction modes.
4. The method according to claim 1, wherein the first information is a flag.
5. The method according to claim 1, wherein the plurality of specific intra-prediction modes are most probable modes for the prediction unit.
6. A method of encoding image data into a bitstream comprising: determining a division state of dividing a unit having a predetermined size into coding units and a partition mode used for dividing a coding unit into a plurality of prediction units, the 
7. The method according to claim 6, wherein the remaining intra-prediction mode is an intra-prediction mode other than the plurality of specific intra-prediction modes.
8. The method according to claim 6, wherein the most probable mode index designates one of the plurality of specific intra-prediction modes.
9. The method according to claim 6, wherein the first information is a flag.
10. The method according to claim 6, wherein the plurality of specific intra-prediction modes are most probable modes for the prediction unit.
11. An image decoding apparatus for decoding image data from a bitstream, the apparatus comprising one or more processors executing instructions that, when executed by the one or more processors, cause the apparatus to function as: a determining unit configured to determine a division state of dividing a unit having a predetermined size into coding units and a partition mode used for dividing a coding unit into a plurality of prediction units, the partition mode being determinable using a prediction mode value indicating a prediction mode used for the coding unit, wherein, in a case where the partition mode for the coding unit is N×N, the instructions further cause the apparatus to function as: a decoding unit configured to decode a plurality of pieces of first information which are arithmetically encoded in a first data block in the bitstream, the first data block not including bypass encoded data, each of the pieces of first information being for a different one of the plurality of prediction units of a coding unit using intra-prediction, the plurality of prediction units being associated with the coding unit, each of the plurality of pieces of first information indicating whether any of a plurality of specific intra-prediction modes for the associated prediction unit is to be used, wherein the decoding unit is configured to decode a plurality of pieces of second information which are consecutively bypass 
12. An image encoding apparatus encoding image data into a bitstream, the apparatus comprising one or more processors executing instructions that, when executed by the one or more processors, cause the apparatus to function as: a determining unit configured to determine a division state of dividing a unit having a predetermined size into coding units a partition mode used for dividing a coding unit into a plurality of prediction units, the partition mode being determinable using a prediction mode value indicating a prediction mode used for the coding unit, wherein, in a case where the partition mode for the coding unit is N×N, the instructions further cause the apparatus to function as: a determining unit configured to determine intra-prediction modes for the plurality of prediction units of a coding unit using intra-prediction, each of the intra-prediction modes being determined for a 
13. A non-transitory computer-readable storage medium storing a program that causes a computer to execute a method of decoding image data from a bitstream, the method comprising: determining a division state of dividing a unit having a predetermined size into coding units and a partition mode used for dividing a coding unit into a plurality of prediction units, the partition mode being determinable using a prediction mode value indicating a prediction mode used for the coding unit, wherein, in a case where the partition mode for the coding unit is N×N, the 
14. A non-transitory computer-readable storage medium storing a program that causes a computer to execute a method of encoding image data into a bitstream comprising: determining a division state of dividing a unit having a predetermined size into coding units 




Allowable Subject Matter
Claims 1-14 would be allowable if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c)  or 1.321(d)  may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement, set forth in this Office Action. 
The following is a statement of reasons for the indication of allowable subject matter:  The instant invention is directed to a method, an apparatus, a non-transitory computer-readable storage medium for encoding and decoding an image data. 
The instant claims 1-14 are analogous to claims 1-22 of parent application 15/643,038 (Patent No. US 11,025,953) and therefore are allowed on the same premise. Prior arts were found and applied in the allowed patent application 15/643,038 (Patent No. US 11,025,953), its prosecution history is incorporated by reference.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488